12Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-7, 10, 13-14 and 21-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fredrickson et al. (US 6292003).
Regarding claim 1, Fredrickson at el. (hereafter Fredrickson) at fig. 9b, 10a discloses all the elements of a semiconductor device test system, comprising: a body [980] including an internal space [portion between 1200 and 960 as shown], in which a test device [1200] is loaded; and a cover [964, 962] coupled to the body [via 932 and 920] to cover the internal space [as shown], wherein the cover extends in a direction [as shown] of the internal space, and the cover comprises: a first cover [964] including first openings [openings for 920, as shown]; and a second cover [962] including second openings [opening for 920 as shown], and an arrangement of the first openings is different [openings offset, as shown] from an arrangement of the second openings, wherein the first cover and the second cover overlap [as shown] each other in a direction substantially perpendicular to the bottom surface of the internal space.
Regarding claim 2, Fredrickson at fig. 9b, 10a discloses the first openings are offset [offset as shown] from the second openings, respectively, when viewed in a plan view.
Regarding claim 3, Fredrickson at fig. 9b, 10a discloses, wherein centers of the first openings are offset from centers [offset as shown] of the second openings, respectively, when viewed in a plan view.
Regarding claim 4, Fredrickson at fig. 9b, 10a discloses the wherein, when viewed in a plan view, a first region, which is defined by a line connecting centers of outermost [opening on both ends of 964] ones of the first openings, is overlapped with a second region, which is defined by a line connecting centers of outermost [opening on both ends of 962] ones of the second openings.
Regarding claim 6, Fredrickson at fig. 9b, 10a discloses the wherein distances from centers of two adjacent openings of the first openings to one of the second openings adjacent thereto are substantially equal [as shown] to one another.
[as shown] than a size of a test probe.
Regarding claim 10, Fredrickson at fig. 9b, 10a discloses 8x8 matrix therefore discloses the wherein the first openings are arranged in a 3x3 matrix , and the second openings are arranged in a 4x4 matrix.
Regarding claim 13, Fredrickson at fig. 9b, 10a discloses the wherein a size of one of the first openings is different [as shown] from a size of one of the second openings.
Regarding claim 14, Fredrickson at fig. 9b, 10a discloses the wherein the first cover or the second cover includes a plastic material [inherent because probe 920 is conductive].
Regarding claim 21, Fredrickson at fig. 9b, 10a discloses a semiconductor device test system, comprising;
a body [980] including an internal space [portion between 1200 and 960 as shown], in which a test device [1200] is loaded;
a first cover [964] selectively [via 932, as an example] coupled to the body to cover the internal space, wherein the first cover includes first openings [for 920]; and
a second cover [962] selectively [via 932, as an example] coupled to the body to cover the internal space, wherein the second cover includes second openings [for 920],
wherein an arrangement of the first openings is different [offset openings arrangement, as shown] from an arrangement of the second openings.
 including an internal space, in which a. test device is loaded: a first cover coupled to the body to cover the internal space, wherein the first cover includes first openings; and
a second cover coupled to the body to cover the internal space, wherein the second cover includes second openings,
wherein an arrangement of the first openings is different from an arrangement of the second openings,
wherein an area [as shown] of the first cover in a plan view is equal [as shown] to an area [as shown] of the second cover in the plan view.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Fredrickson as applied to claims 4 and 1 above, and further in view of Mahoney et al. (US 7180318).
Regarding claim 5, Fredrickson at fig. 9b, 10a discloses all the elements including when viewed in a plan view, the first region has a smaller area than the test device. Fredrickson is silent about the test device has a smaller area than the second .

Claims 9, 11 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Fredrickson as applied to claim 1 above, and further in view of Kister (US 8230593).
Regarding claim 9, Fredrickson discloses all the elements including first and second openings. Fredrickson is silent about a number of the first openings is different from a number of the second openings. Kister in similar environment at fig. 2a discloses a first and a second openings in first [202] and second cover [204] respectively. a number of the first openings [openings in 202] is different [as shown] from a number of the second openings [openings in 204]. Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to modify Fredrickson as taught by Kister, in order to obtain advantages that Kister has to offer (see lines 64-67 of column 2).
Regarding claim 11, Kister discloses the second cover [204] further includes third openings [205, 207] whose arrangement is different [as shown] from, the arrangement of the second openings.
.

Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  No prior art has been found that meets the limitations of claim 12 calling for a semiconductor device test system, comprising: when viewed in a plan view, a first portion of the second cover in which, the second openings are formed, is overlapped by an edge of the test device, and a second portion of the second cover in which the third openings are formed is overlapped by a center region of the test device.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARESH PATEL whose telephone number is (571)272-1968.  The examiner can normally be reached on 8:00 am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571-272-2258.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


/PARESH PATEL/Primary Examiner, Art Unit 2868                                                                                                                                                                                                        



March 24, 2021